Case 08-28225   Doc 2217-7    Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                             Exhibit F Page 1 of 9




                     Exhibit F
Case 08-28225   Doc 2217-7    Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                             Exhibit F Page 2 of 9




                     March 2021
Case 08-28225   Doc 2217-7    Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                             Exhibit F Page 3 of 9
Case 08-28225   Doc 2217-7    Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                             Exhibit F Page 4 of 9
Case 08-28225   Doc 2217-7    Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                             Exhibit F Page 5 of 9




                       April 2021
Case 08-28225   Doc 2217-7    Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                             Exhibit F Page 6 of 9
Case 08-28225   Doc 2217-7    Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                             Exhibit F Page 7 of 9
Case 08-28225   Doc 2217-7    Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                             Exhibit F Page 8 of 9
Case 08-28225   Doc 2217-7    Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                             Exhibit F Page 9 of 9
